Citation Nr: 1546476	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for coronary artery disease, currently rated 10 percent prior to October 14, 2009 and 30 percent from October 14, 2009.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for coronary artery disease, and an October 2010 rating decision of the RO in Cleveland, Ohio, which in pertinent part, continued an evaluation of 20 percent for diabetes mellitus, type II, continued an evaluation of 50 percent for PTSD and continued a noncompensable evaluation for bilateral hearing loss.  Jurisdiction rests with the RO in New York, New York.

The Board notes that a June 2009 rating decision granted an increased rating for PTSD from 30 percent to 50 percent effective March 3, 2009.  The Veteran did not appeal the June 2009 determination.  However, VA received new and material evidence specific to the Veterans claim for increased rating PTSD, within the appeal period for the June 2009 rating decision.  Specifically, this included a November 2009 VA PTSD examination.  See 38 C.F.R. § 3.156(b).  The claim was re-adjudicated in an October 2010 rating decision, which the Veteran expressly appealed.  Thus, the October 2010 rating decision is on appeal for the increased rating claim for PTSD received in March 2009.  Although new and material evidence was received within one year of the notice of the June 2009 rating decision, no timely notice of disagreement was received in conjunction with that determination.  The provisions of 38 C.F.R. § 20.304 specifically state that the receipt of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  Nevertheless, as a practical matter, as noted above, the rating period for consideration on appeal, pursuant to the re-adjudication, is from one year prior to the date of receipt of the increased rating claim for PTSD received in March 2009.

During the pendency of this appeal for an increased evaluation for coronary artery disease, in an August 2008 rating decision, the RO granted an increase in the evaluation of the Veteran's claim, and assigned a 10 percent rating, effective from August 27, 2007, the date of the grant of service connection.  A March 2013 rating decision also granted a 30 percent evaluation for coronary artery disease effective October 14, 2009.  Because these increased ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), the transcript of which is associated with the record.  During the hearing, the Veteran submitted additional evidence and waived review of the submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  At hearing, and again in March 2014, the VLJ granted 60 days to submit additional evidence.  In March 2014, the Veteran's representative submitted a September 2013 Psychiatric/Psychological Impairment Questionnaire and a March 2014 private Psychological Disability Examination report, both for PTSD.  In a March 2014 statement, the Veteran's representative waived review of this evidence.  Id.  Thus, the Board will proceed with appellate review.

The issue of entitlement to a higher initial evaluation for coronary artery disease, rated 10 percent prior to October 14, 2009 and 30 percent from October 14, 2009, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD was manifested by symptoms which included difficulty sleeping due to nightmares, poor frustration tolerance, efforts to avoid thoughts, feelings and activities that aroused recollections of trauma, hypervigilance, exaggerated startle response, difficulty concentrating, restricted range of affect, irritability or outbursts of anger, feeling of detachment or estrangement from others, markedly diminished interest or participation in significant activities and sense of a foreshortened future, productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.

2.  Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus, type II, required medication, insulin and a diet regimen, but did not required regulation of activities.

3.  Throughout the rating period on appeal, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level II hearing impairment in the right ear and level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation of 70 percent, but no higher, for service-connected PTSD are met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess for 20 percent for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, 4.21, Diagnostic Code 7913 (2014). 

3.  Throughout the rating period on appeal, the criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2009 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his claim for a higher rating for PTSD, advised him on how disability ratings and effective dates are assigned and how VA determines the disability rating, including based upon the impact of the condition and symptoms on employment and daily life.  

The Board notes that the Veteran was not provided with adequate VCAA notice, specific to the claims that the RO inferred with respect to bilateral hearing loss and diabetes mellitus, type II, which fulfills the provisions of 38 U.S.C.A. § 5103(a) as defined by the Court in Vazquez-Flores, supra.  Nonetheless, the Board finds that such a defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the October 2010 rating decision and March 2013 statement of the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).

Furthermore, the Board finds that the lack of notice does not constitute prejudicial error in this case because the Veteran has demonstrated actual knowledge of what is needed to substantiate these claims.  Id.  Specifically, the record shows that the Veteran demonstrated actual knowledge of what is needed to substantiate the claims via his January 2014 testimony.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination reports, VA treatment records, private treatment records and a private examination have been associated with the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing April 2009 and November 2009 PTSD examinations as well as a December 2009 VA general examination, which in part, addressed diabetes mellitus, type II.  These examination reports contained sufficient evidence by which to decide the claims and provided clinical findings necessary to determine if increased ratings for the Veteran's service-connected disabilities of PTSD and diabetes mellitus, type II, were warranted in the context of the each respective rating criteria.  Each VA examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's disabilities at issue have worsened since these VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As such, the April 2009, November 2009 and December 2009 VA examination reports are adequate to decide the claims related to PTSD and diabetes mellitus, type II.

Additionally, VA satisfied the duty to assist the Veteran by providing a November 2009 VA audiological examination to the Veteran.  The November 2009 VA audiological examination report provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected bilateral hearing loss was warranted in the context of the rating criteria.  The November 2009 VA audiological examination report did not provide findings as to the impact of the Veteran's service-connected hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the Veteran provided January 2014 oral testimony addressing such, and which adequately described the effects of his service-connected bilateral hearing loss on his daily activities.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's bilateral hearing loss has worsened since the November 2009 VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2014, the issues on appeal were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claims

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  Consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

A.  PTSD

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Vet Center records throughout the rating period on appeal noted the Veteran's nightmares and perimeter checks fluctuated in frequency.  An October 2008 record documented the Veteran reported he had not wanted to pick a fight in over a month, was learning to avoid triggers but still conducted perimeter checks.  A November 2008 record noted a flashback and nightmares for the past 10 nights.  A December 2008 record reported the Veteran avoided possible problem situations but still had nightmares and flashbacks.  A January 2009 record documented intrusive thoughts, nightmares and moments of anger.  In a February 2009 record the Veteran reported he had not had any nightmares and that he had curtailed his perimeter checks.  A February 2009 record documented that the Veteran was working on controlling his impulses even when he wanted to rip someone's face off and also reported nightmares and perimeter checks.  Two March 2009 records noted nightmares.  In a separate March 2009 record, the Veteran reported anxiety with an upcoming examination due to the drive and because he hated going into crowed places.  He also reported nightmares and perimeter checks.  

A March 2009 letter from the Vet Center noted the Veteran had ongoing chronic symptoms of PSTD to include poor judgment, nightmares, trust issues, problems with authority figures, nightmares, problems in crowds, panic attacks, perimeter checks and avoidance issues.  The March 2009 letter also stated that Veteran's relationships with his immediate family was very good but outside his family he had very little to no intimate contacts.  The March 2009 letter stated while the Veteran could probably work he could not sustain a 40 hour work week where he would have constant interactions with other people.  The March 2009 letter also stated the Veteran had a tendency to minimize the effects and chronicity of his PTSD symptoms.  Finally, the March 2009 letter characterized the Veteran's symptoms of PTSD as severe and chronic and stated while his symptoms occasionally lessen, they also flare up again and again without warning signs.

The Veteran was afforded a VA PTSD examination in April 2009 to assess the severity of any symptomatology which may have been present.  During the examination, the PTSD symptoms noted include recurrent and intrusive distressing recollections and dreams of events, intense psychological distress at exposure to internal or external cues, efforts to avoid thoughts, feelings and activities that aroused recollections of trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran's speech, psychomotor activity and thought processes were characterized as unremarkable.  No hallucinations or delusions were evinced.  The VA examiner noted the Veteran had good relationships with his wife and children but that he did not feel like socializing, gave up leisure activities and stayed at home mostly because of his PTSD symptoms.  The November 2009 VA examiner diagnosed the Veteran with PTSD and Veteran continued to report frequent and moderate to severe PTSD symptoms since last evaluated in April 2009.  The November 2009 VA examiner reported there were no prominent changes in his functional status since his last examination and the Veteran continued to describe episodic family conflict attributable to increased irritability and significant social isolation.  The November 2009 examiner stated the Veteran reported spending most of his time engaged with his family and that he retired at eligible age after an extended history of gainful employment.  

The Veteran was afforded another VA PTSD examination in November 2009.  During the examination, the PTSD symptoms noted included recurrent and intrusive distressing recollections and dreams of events, psychological distress at reactivity to internal or external cues, efforts to avoid thoughts, feelings and conversions associated with trauma, inability to recall important aspect of trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was described as oriented to person, time and place, with unremarkable speech, psychomotor activity and thought processes.  No hallucinations, suicidal thoughts or homicidal thoughts were evinced.  The Veteran described increased irritability with his wife and close relationships with his two children, a relationship with his brother and his elderly mother.  He also reported development of increased social isolation since retirement in June 2007, which coincided with increased symptomatology.  The Veteran also reported quite a bit of difficulties sustaining sleep as such was interrupted by nightmares. The Veteran reported irritability, poor frustration tolerance, and lability of mood but indicated having learned to control impulses through therapy since 1999.  The November 2009 VA examiner diagnosed the Veteran with PTSD.  Additionally, VA treatments dated throughout the rating period, dated until February 2013, note the Veteran was diagnosed with PTSD; however they do not characterize such further.

The Veteran submitted a September 2013 Psychiatric/Psychological Impairment Questionnaire which endorsed symptoms of persistent irrational fears, intrusive recollections of a traumatic experience and unprovoked hostility and irritability.  The Veteran also submitted a March 2014 private Psychological Disability Examination report in which the Veteran complained of general anxiety and tension, depressed mood as well as flashbacks of traumatic experiences.  The Veteran also endorsed general nervousness, tension, anxiety/fear, excessively watchful and overly cautious, bad or troubling dreams/nightmares, sleep disturbance, headaches/dizziness, concentration problems, forgetfulness, tendency to withdraw/isolate self, sensitivity to noise, recurrent thoughts/dwelling/ruminations, avoidance of situations, frightening thoughts and images, anger or irritability for no particular reason, and feeling apathetic/no motivation.  The March 2014 examiner diagnosed the Veteran with PTSD and characterized the Veteran's level of psychological disturbance as moderate and noted the Veteran's functioning was permanently impaired by anxiety, unstable mood swings, and maladaptive social behaviors.  

In a January 2014 statement the Veteran' spouse described the Veteran's nightmares, his concern with loose items in the car that might become shrapnel, his difficulty shopping due to issues being around people as well as difficulty with medical paraphernalia, such as tubes, attached to his body because he might become tangled in such.  The Veteran's spouse also described the difficulty the Veteran has with family events such as birthday parties or baby showers.  The Veteran's daughter, in a January 2014 statement, reported, in part, the Veteran can be startled by certain cell phone ringtones, that he is concerned with things tangling in his feet, that having lights on makes him anxious and that he becomes easily agitated in public because he cannot stand the people and the noise.  

In January 2014 testimony, the Veteran reported an instance two years ago when he punched his brother in the face after a derogatory remark about his wife.  The Veteran described an incident in the last week when he was repeatedly bumped with a shopping cart from a woman behind him and he responded by physically pushing her cart back.  In January 2014 testimony, the Veteran reported that he is easily angered and he becomes concerned with stuff becoming tangled in his feet because he could not move or fight with such.  He also reported when his son and family visit he greets them initially but then retreats to be alone, even to the bathroom if necessary.  He also described that he is a member of several veteran's organizations but that he does not attend any functions.  He further testified that he does not visit any friends but does check on his elderly mother-in-law.  Additionally, he testified that while he was excited to plan his daughter's baby shower he was also worried about people that he does not know attending and he described that he can go off to the side if necessary because the venue is very spacious.   

In weighing the evidence, the Board finds that the Veteran is entitled to a 70 percent rating throughout the rating period on appeal.  This is based, in part, on the March 2009 letter from the Vet Center which described the Veteran's PTSD as severe and chronic.  Additionally, the March 2009 Vet Center letter noted that the Veteran had a tendency to minimize his symptoms, thus the Board concludes that some of the results from the PTSD examinations may be under reported.  Additionally, the Board considered the Veteran's spouse and daughter's January 2014 statements describing his symptoms.  Moreover, January 2014 testimony also revealed the Veteran essentially only had relationships with his immediate family.  Thus, the Board finds that a rating of 70 percent is warranted throughout the rating period on appeal.  Although some of the symptoms listed as examples for a 70 percent rating have not been evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Thus, the Board finds that there has as likely as not been occupational and social impairment with deficiencies in most areas throughout the rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In light of this finding, the Board concludes that a 70 percent rating is warranted for service-connected PTSD throughout the rating period on appeal.  See 38 C.F.R. § 4.130.

Although a 70 percent rating is warranted for PTSD throughout the rating period on appeal, an even higher rating is not warranted.  The evidence has not shown that the PTSD disability has resulted in total occupational and social impairment at any point in the rating period on appeal.  Even the March 2009 Vet Center letter, which provided evidence of the most serious symptomatology, reported the Veteran had good relationships with his immediate family, and thus did not characterize the Veteran's PTSD as total.  The Veteran's existing relationships with his wife and children was also reported throughout the record.  Therefore, the while the Veteran exhibited an inability to maintain relationships, as shown by his testimony and other lay statements, he nevertheless still has maintained a relationship with his wife and two children.  Therefore, a total (100 percent) rating is not warranted because the Veteran does not have total occupational and social impairment.  See Id.

B.  Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is currently assigned a 20 percent evaluation pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

Regulation of activities is defined by Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

April 2008 and February 2009 VA treatment records documented there was no diabetic retinopathy found in either eye.  January 2009 and February 2009 VA treatment stated the Veteran's diabetes was controlled by an oral agent.  The January record also indicated that exercise and diet were essential because the Veteran had high triglycerides and he was instructed on management of cholesterol in diet and counseled on weight control.  A December 2009 VA treatment record noted diabetes was controlled by an oral agent.

The December 2009 VA general examination reported that Veteran was treated with metformin and glyburide twice a day.  The December 2009 VA examiner noted the Veteran's diet did not appear to be strict in limiting carbohydrates but the Veteran had introduced vegetables and more fruit.  The December 2009 VA examiner stated the Veteran had one hypoglycemic episode during the past summer but none proceeding and none thereafter.  The December 2009 VA examiner stated the Veteran was unfamiliar with the term ketoacidosis but this condition was unlikely insofar as the Veteran's blood sugar had never gone above 250 and he has required no hospitalizations for diabetes.
mellitus

A July 2010 VA treatment record reported diabetic self-care review including diet, medication and exercise.  An April 2011 VA treatment record noted diabetes was poorly controlled.  An August 2012 VA treatment record noted that the Veteran's diabetes mellitus was not controlled and his insulin dosage was increased to twice a day.  The August 2012 VA treatment record also noted as the Veteran was obese and noncompliant with diet, exercise was advised.  A February 2013 VA treatment record noted continued exercise should help the Veteran's diabetes mellitus as his A1C test was coming down but still too high. 

In January 2014 testimony, the Veteran, reported that he managed his diabetes mellitus, type II through medication, oral metformin, and lantus, which is an insulin injection, and diet.  The Veteran specifically testified that he was never recommended by a doctor to restrict his activities to avoid fluctuations in his blood sugar nor has he ever asked a doctor about such. 

The medical evidence of record shows that the Veteran takes oral hypoglycemic agents, an insulin injection and participates in a diet regimen for his diabetes.  However, there is no evidence that there are specific restrictions or regulation of the Veteran's activities because of his diabetes mellitus - a criterion that is specifically required for the next higher rating for his disability.  In this regard, as noted above, in January 2014 testimony, the Veteran indicated he did not have any activity restrictions due to his diabetes mellitus, type II.  Additionally, the Veteran's VA treatment records do not indicate that the Veteran was instructed to restrict his activities due to diabetes mellitus, type II. 

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).  As noted above, the medical evidence of record does not indicate that the Veteran has any complications of diabetes mellitus, type II, that he has not yet been compensated for. 

Consequently, the Board finds that the Veteran's claim for an evaluation in excess of 20 percent for diabetes mellitus, type II, must be denied.  There is no medical evidence showing that the Veteran's diabetes mellitus, type II, requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period.  The Board notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been demonstrated in the clinical records.  While the December 2009 VA general examiner noted the Veteran had one hypoglycemic episode during the past summer, such was not reflected in the evidence of record nor did such indicate that the Veteran was hospitalized as a result of such. 

Accordingly, the Board concludes that the Veteran's symptoms more closely approximate the criteria for the currently assigned 20 percent evaluation.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  Hence, the claim for an evaluation in excess of 20 percent must be denied.

C.  Bilateral Hearing Loss

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions do not apply in the Veteran's case.

A VA audiological examination was afforded to the Veteran in November 2009.  The November 2009 VA examination results documented a puretone threshold average of 49 for the right ear and 48 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The November 2009 VA examination results revealed Maryland CNC speech recognition scores of 84 percent for the right ear and 88 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and level II hearing impairment in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the November 2009 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Given the puretone threshold averages and speech recognition scores as set forth in the November 2009 VA audiological examination, bilateral hearing loss is evident. However, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant a higher rating.  The rating criteria simply do not call for a rating in excess of zero percent for this level of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is so for the entire rating period on appeal as the November 2009 VA examination is the only evidence documenting audiometric testing.  See Hart, 21 Vet. App. at 509-10.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss. 

For the foregoing reasons, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms. Essentially, the Veteran has reported PTSD symptoms which include difficulty sleeping due to nightmares, poor frustration tolerance, efforts to avoid thoughts, feelings and activities that aroused recollections of trauma, hypervigilance, exaggerated startle response, difficulty concentrating, restricted range of affect, irritability or outbursts of anger, feeling of detachment or estrangement from others, markedly diminished interest or participation in significant activities and sense of a foreshortened future, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting total occupational and social impairment, which is a level of disability above that the Veteran has been shown to have.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.  

Additionally, the manifestations of the Veteran's diabetes mellitus, type II are contemplated, both in kind and severity, by the schedular criteria.  In January 2014 testimony, the Veteran reported his diabetes mellitus, type II, made him thirsty; however he did not report any additional symptoms.  Nonetheless, the schedule provides for ratings higher than what has been assigned, based on restriction of occupational and recreational activities.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria.  Referral for consideration of an extraschedular rating is not warranted.

In January 2014 testimony, the Veteran reported difficulty making a differentiation between certain words, difficulty hearing his wife's and daughter's voices, difficulty playing music or listening to music.  The Veteran testified he could hear traffic and emergency vehicles.  He testified his greatest difficulty was discriminating between words.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that resolving reasonable doubt in favor of the Veteran, a 70 percent evaluation, but no higher, is warranted for service-connected PTSD throughout the rating period on appeal.  However, with respect to increased evaluations for diabetes mellitus, type II and bilateral hearing loss, the preponderance of the evidence is against the Veteran's claims, and the doctrine of reasonable doubt is not applicable.  


ORDER

Entitlement to a 70 percent evaluation, but no higher, for service-connected PTSD is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination specific to coronary artery disease was conducted in December 2012.  In January 2014 testimony, the Veteran indicated that his symptoms have worsened.  Specifically, he testified that when walking if he sets any kind of a brisk pace he becomes tired and has to stop and catch his breath.  However, during the December 2009 VA examination the Veteran reported that on a recent stress test the test was stopped because he achieved his submaximal heart rate goal without EKG changes.  Thus, as the severity of the Veteran's coronary artery disease may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination for coronary artery disease, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reveals that the Veteran has received private medical treatment for his coronary artery disease.  Specifically, the record reflects that the Veteran received treatment from D. O. Palma, associated with Lake Champlain Cardiology Associates, LLP, from Dr. Bradley, associated with Champlain Valley Cardiology PC, and from Dr. Benak, associated with Champlain Valley Physicians Hospital Medical Center.  Additionally, in January 2014 testimony the Veteran referenced current treatment from D. O. Palma.  The record does not reflect that any contemporaneous treatment reports from these providers have been requested or obtained.  Thus, the necessary authorization should be obtained from the Veteran for records of treatment since service by D. O. Palma, since March 2007, from Dr. Bradley, since March 2007 and from Dr. Benak, since February 2007.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in light of the remand, updated VA treatment records should be obtained. The electronic record reflects the Veteran most recently received VA treatment from the Albany Stratton VA Medical Center (VAMC) located in Albany, New York in February 2013.  Thus, on remand, VA treatment records, from the Albany Stratton VAMC, to include the Plattsburgh Community Based Outpatient Clinic (CBOC) and all associated outpatient clinics, since February 2013, should be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Board finds that the Veteran's increased rating claim for coronary artery disease is inextricably intertwined with the claim for a TDIU.  Accordingly, these issues must be considered together, and thus a decision by the Board on the Veteran's claim for a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent VA treatment records, from Albany Stratton VAMC, to include the Plattsburgh CBOC and all associated outpatient clinics, since February 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran since service D. O. Palma, since March 2007, from Dr. Bradley, since March 2007 and from Dr. Benak, since February 2007, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's service-connected coronary artery disease. The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented. 

A complete rationale must be provided for any opinion offered.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


